Citation Nr: 1501578	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  13-25 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a right shoulder disability.

4. Entitlement to service connection for a neck disability.

5. Entitlement to service connection for a right arm disability.

6. Entitlement to service connection for residuals of a head injury, to include dementia.

7. Entitlement to a rating in excess of 10 percent for anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his partner


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1953 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a right shoulder disability, a right arm disability, a neck disability and residuals of a head injury and denied entitlement to an increased rating for the Veteran's service-connected anxiety.  The rating decision also determined that new and material evidence had not been received to reopen the claim of service connection for a lumbar spine disability.

The Veteran and his partner testified before the undersigned at a Board videoconference in November 2014.  A transcript of the hearing has been reviewed and associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a lumbar spine disability, a neck disability, a right arm disability, a right shoulder disability, residuals of a head injury and entitlement to an increased rating for anxiety are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 1997 decision, the Board denied the Veteran's petition to reopen the claim of service connection for a lumbar spine disability.

2. The evidence received since the Board's May 1997 decision is not redundant of evidence already of record and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The May 1997 Board decision, which denied the Veteran's petition to reopen the claim of service connection for a lumbar spine disability, is final.  38 U.S.C.A. § 7105 (West 2002).

2. The criteria for reopening the claim of service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Analysis

In a May 1997 decision, the Board denied the Veteran's petition to reopen the claim of service connection for a lumbar spine disability because new and material evidence had not been received to reopen the claim.  Specifically, it was determined that the evidence submitted by the Veteran was cumulative in nature and did not indicate that his back disorder was caused by or incurred in service.  The evidence of record at the time of the May 1997 Board decision consisted of the appellant's service separation examination, private treatment records, VA examination reports dated in July 1987 and August 1987 and statements from the Veteran indicating that he injured his back in a motor vehicle accident during service.

The records received since the May 1997 Board decision include VA treatment records, a transcript from the November 2014 Board videoconference, lay statements, additional statements from the Veteran and photographs of the in-service motor vehicle accident.

The Board finds that evidence received since the May 1997 Board decision, particularly the photographs of the in-service motor vehicle accident, is new, as they were not part of the record at the time of the previous Board decision.  The evidence is also material as it relates to an unestablished fact necessary to substantiate.  Indeed, such evidence provides an indication that the Veteran may have injured his back during military service.  Additionally, the Veteran's November 2014 hearing testimony indicates that he also hurt his back in service carrying heavy railroad ties before going to Korea.  Earlier evidence of record referenced a "strenuous detail" but did not contain specifics.  Thus, the hearing testimony also is new and material evidence in this case.

Therefore, the evidence is new and material, and the claim is reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened, and to this extent, the appeal is granted.


REMAND

The Veteran contends that he has a lumbar spine disability, a neck disability, a right shoulder disability, a right arm disability and residuals of a head injury as a result of an in-service motor vehicle accident.  He also contends that his service-connected anxiety is more severe than the assigned 10 percent rating. 

At the November 2014 Board videoconference, the Veteran stated that he was being treated for his lumbar spine disability, neck disability and residuals of a head injury by a private physician.  However, the private treatment records have not been associated with the claims file.  VA must make reasonable attempts to obtain those records.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran also reported that following the in-service motor vehicle accident, he received treatment from a military hospital in Seoul, Korea.  Additionally, he stated that he began receiving treatment from the VA in approximately1974 for injuries related to the in-service motor vehicle accident and has continued receiving VA treatment for the conditions since that time.  The claims file contains VA treatment records from July 2003 to July 2013.  Outstanding treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Lastly the Board notes that the Veteran's last examination for his service-connected anxiety was in August 2010, over 4 years ago.  In light of the time since the last VA examination, he should be afforded a new and contemporaneous VA examination to assess the current severity of his service-connected anxiety.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for a back disability, a right shoulder disability, a right arm disability, a neck disability, residuals of a head injury, to include dementia, and anxiety.  Specifically, records from any military hospitals in Seoul, Korea, dated from 1954 to 1955 and VA records from 1974 to the present must be obtained.

2. Ask the Veteran to identify any private medical treatment for a back disability, a right shoulder disability, a right arm disability, a neck disability, and residuals of a head injury, to include dementia, and anxiety and furnish appropriate authorization for the release of these medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

3. If and only if evidence is received indicating that the Veteran has a back disability, a neck disability, a right shoulder disability, a right arm disability and/or residuals of a head injury (to include dementia), then schedule a VA examination to determine the etiology of the disability/ies.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.

The examiner is to identify all back disabilities, neck disabilities, right shoulder disabilities, right arm disabilities, and any residuals of a head injury found. Thereafter, the examiner is to provide an opinion to the following:

Is it at least as likely as not (a 50 percent probability or more) that any back, neck, shoulder, and/or arm disability, and residual of a head injury is related to military service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner should discuss medical evidence in the claims file, particularly records noting a 1975 back injury with subsequent chronic back pain and disc surgery and private treatment records dated in November 1983 noting a 6 to 8 year history of disabling arthritis of the cervical and lumbar spine.

The examiner should also discuss the Veteran's lay evidence regarding an in-service motor vehicle accident and related injuries, as well as an additional in-service back injury sustained from carrying timber.  

4. Next, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected anxiety.  The examiner should review the claims folder and note such review in the examination report or addendum to the report.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected anxiety.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130, Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships. 

If the Veteran is diagnosed with any residuals of head injury as a result of the examination performed in connection with the instruction in paragraph #3, the examiner should also state whether the Veteran has any symptomatology from that head injury that is distinct and separable from the service-connected anxiety disorder.  If so, the specific symptoms attributable only to the head injury should be noted.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


